Citation Nr: 1121002	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  10-17 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Whether new and material evidence has been received to reopen the claim of service connection for hyperthyroidism. 



ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel 



INTRODUCTION

The Veteran served on active duty from September 1981 to February 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the RO 

The Board has a legal duty to address the "new and material evidence" of 38 C.F.R. § 3.156 requirement regardless of the actions of the RO.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

The Board will therefore preliminarily consider the claim under the provisions of 38 C.F.R. § 3.156, concerning the submission of new and material evidence to reopen a claim.

The reopened claim of service connection for hyperthyroidism is addressed in the REMAND portion of this document and is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable disposition of the issue addressed in this decision was obtained.

2.  The Veteran's initial claim of service connection for hyperthyroidism was denied in an unappealed May 1995 decision of the RO.

3.  The evidence received since the May 1995 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for hyperthyroidism. 




CONCLUSION OF LAW

New and material evidence has been received to reopen the claim of service connection for hyperthyroidism.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminarily, the Board notes that claim on appeal is being reopened and is subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010), as further action is being requested in this case.    

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  
38 U.S.C.A. §§ 7104, 7105 (West 2002).  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), the revised provisions of which are effective in this case because the claim was received subsequent to August 29, 2001, "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim." 

New and material evidence can be "neither cumulative nor redundant" of the evidence of record at the time of the last prior final denial of the claim and must also "raise a reasonable possibility of substantiating the claim."  For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Veteran's initial claim of service connection for hyperthyroidism was denied in a May 1995 RO decision on the basis that the condition was not incurred in service.  Specifically, the RO noted that service treatment records were negative for treatment or diagnosis of hyperthyroidism and that the post-service treatment records from Dr. S. did not show a diagnosis of hyperthyroidism within one year of discharge.   

The Veteran was notified of the unfavorable rating decision in May 1995, but he did not appeal from the RO decision.  

In this regard, the Board notes that the claims file now includes a statement by the Veteran's sister who reports that he lived with her in the year following his discharge.  She reports noticing that he lost weight and was constantly fatigued.  Also, his hands would tremble and shake.  His eyes were "shiny," and after several months his eyes became watery.  

The Veteran's sister also reports that he told her that his heart seemed to be beating faster than normal and passed out in April 2003 when she rushed him to the hospital with a fever of 103 degrees and watery and swollen eyes.  Reportedly, the doctor diagnosed the Veteran with hyperthyroidism and gave him medication.

The claims file also now includes VA treatment records, which show a diagnosis of hyperthyroidism in January 1995 and a statement by the Veteran that he had been diagnosed with the disease two years earlier.    

The private treatment records dated from March 2001 to April 2009 from Dr. W. show diagnoses of hypothyroidism and Graves' disease.


This evidence, recently added to the claims file, addresses the Veteran's current disability and a possible relationship to the Veteran's service.  The Board finds this new evidence to be "material," as defined by 38 C.F.R. § 3.156(a).  

Moreover, this added evidence raises a reasonable possibility of substantiating the Veteran's claim.


ORDER

As new and material evidence has been received to reopen the claim of service connection for hyperthyroidism, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.



REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  

Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  

In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  

On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, there is evidence of a current diagnosis of Graves' disease and hypothyroidism.  The Veteran's sister testified that the Veteran had symptoms of hyperthyroidism shortly after his discharge from the military.  VA treatment records also show that he was diagnosed with hyperthyroidism in 1995.  The Veteran reported at that time that he had been diagnosed with hyperthyroidism two years prior to the 1995 diagnosis.  

The Board finds that a VA examination is needed in this case to determine whether the claimed hypothyroidism had its clinical onset in service or the one-year presumptive period thereafter. 

Where a veteran, who served for ninety days on active duty, develops a form of endocrinopathy, e.g. hyperthyroidism, to a degree of 10 percent or more within one year from separation from service, service connection may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.    

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, who have treated him for thyroid disease or Graves' disease since service.

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  Regardless of the Veteran's response, the RO should again attempt to obtain his treatment records from the VAMC, to include any recent VA treatment records.  

The RO should also attempt to obtained hospitalization records from April 1993, as the Veteran's sister reported that he had been hospitalized for hyperthyroidism at that time.   

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  

The Veteran also should be notified that he may submit medical evidence or treatment records to support his claim.  

2.  After associating all outstanding records with the claims folder pursuant to the above-requested development, the RO should schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed thyroid disease, to include Graves' disease.  

The claims file should be made available to the examiner for review prior to the examination.  All tests and studies deemed necessary by the examiner should be performed.  

Based on his/her review of the claims file and the findings of the examination, the examiner is requested to provide a diagnosis referable to the claim disease.  Then, the examiner is requested to provide an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any current thyroid disability had its clinical onset during service or within the first year thereafter or otherwise was due to an event or incident of the Veteran's active service.  

The examiner is advised that the Veteran is competent to describe injuries and symptoms in service, regardless of the contents of the service treatment records, and that any such lay statements must be considered in providing the requested opinion.  The rationale for any opinions should also be provided.

3.  To help avoid future remand, RO must ensure that the required actions have been accomplished (to the extent possible) in compliance with this REMAND.

If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the request action to the extent possible, and undertaking any further development deemed necessary, the RO should readjudicate the reopened claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a Supplemental Statement of the Case to the Veteran and afford him a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


